 

 

 

 

 

 

INNOVATIONS Iv GEOTECHNICAL CONTRACTING

Estimating Department June 21, 2019

Reference: Slope Stabilization
TDOT CNT234
Cumbertand County, Tennessee
UMA Proposal No.: 19-49080

Dear Estimator:

UMA, Geotechnical Construction, inc. (UMA) is pleased to present the following budget proposal for the above-
referenced project. This proposal was prepared to approximate the costs associated with installing and providing
the general scope of services associated with the required Tieback Anchors.

Our opinions and statements regarding this proposal and our intended scope of services shall remain confidential
to you and shall not be made available to another party without the expressed written consent of UMA. All
concepts and procedures stated in this proposai shall be deemed as intellectual property of UMA.

SCOPE OF WORK:

UMA proposes to install tieback anchors with shotcrete facing along HWY 70 in Cumberland County as shown on
plan sheets drawn by TDOT and dated 5/01/19, 5/22/19, and 5/30/19. UMA has utilized the design assumptions
noted on the plans to create a preliminary design. UMA will install soil nails and install the reinforced shotcrete
facing. UMA will instaif formwork utilizing the soil nails and install the secondary wall using cast in place concrete.
This will provide a form finish wall that is unstained. UMA will remove the formwork and the GC can begin
backfilling operations. UMA has assumed #57 stone will be used for the backfilling. UMA anticipates
approximately 4,500 CY of backfill based on current wall geometry.

UMA has included drilling and installing the horizontal drains noted on the plans. UMA has included the minimum
shown. UMA will require access to each of the locations with the drill rig. A bench and/or road may be required to

access the drilling locations with our drill,

UMA will require a minimum bench width of 20 feet at all drilling locations for staging the equipment. The working
bench will need to consist of suitable native site soils or compacted structural fill for supporting our equipment. All
lifts must be no more than five feet tall and completed in a timely manner to coordinate with our production.

We are proposing to install the soil nails by open-hole drilling methods utilizing pneumatic drilling methods. If this
drilling method is not practical in the field, then UMA reserves the right to modify our costs accordingly. The
grading contractor is responsible for shaping the wall face and for any grading, for the working lifts, which may be
required to perform the work with our drilling equipment. if survey or focation of wall is required during
construction, it is to be done by others. We understand there are utilities that may be located in the area of the
work/drilling; UMA specifically excludes the location of the wall, utility locating, relocation of any utilities, and
location of right of ways or easements.

On site portable water for mixing grout and/or drilling to be provided by general contractor. Clean-up of drill spoils
and water coniainment is the responsibility of the GC. We can discuss the sequence of events upon receipt of the

order to proceed.

 

a : O (336) 992-0746 : estimator@team-uma.com a : www.team-uma.com : UMA, Geotechnical Construction, Inc.
F (336) 996-8573 P.O. Box 1070, Kernersville, NC 27285

Case 3:21-cv-00074-KAC-DCP Document 1-2 Filed 03/08/21 Pageiof4 PagelD#: 23
UMA Proposal Na: 19-49980
June 21, 2019

ESTIMATED COSTS:

 

 

 

 

 

 

 

 

 

 

 

! item Description Quantity | Unit | Unit Price Item Price —
oO.

01 Mobilization 1 EA |}$ 15,000.00; $ 15,000.00

02 Soil Nail Reinforcing 45,000 LF | $ 31.49 | $ 1,417,050.00

03 Reinforced Shotcrete Facing 13,200 SF | $ 33.00 | $ 435,600.00

04 secondary Wall (Outer Wall Face) 9,200 SF [$ 36.50 | $ 335,800.00

05 Horizontal Drains 2,560 | LF |$ 27.50 | $ 70,400.00

 

 

*if not paid by DOT line item, then add to cost of mobilization or wall;
**Installed measured square footage

Additional Item Costs:

*

eo © ® ®& 4&

Additional anchor grout over theoretical quantity assuming a 6-inch borehole, if required ...... $ 36.00/CF
Bond Cast - No bond cost included bond rate is 1.44%

Hollow Bar for collapsing holes, if required... ccceeeeeeeeeee bee eeteecuteesteveneeseees $ 22. 50/LF
Flash coat shotcrete due to sloughing wall face... 0.00.0 ccececesceeecceeeceescestevestestecseperens $ 280.00/CY
Additional shotcrete beyond the theoretical volume plus 20% assuming an 8-inch facing.........5 280.00/CY
Mobilizations, beyond OMG... cece cee cec cee ceeensesessacececseevesecsectsvrsseveseevevecesseersveneteereeens $ 7,500.00/EA

CLARIFICATIONS:

e® ¢ 8 &

Mobilization cost is for overall mobilization and design for the project, our carrying cost for start of work and
various other items to be born to start this work. Per wall mobilization will be billed for each walt mobilized
to.

UMA has not included the leveling pad, drainage other than drainboard behind our wall(s), or backfilling

No asphalt work, lane closures, or access has been provided

Quotation is valid for 3 months after such period UMA reserves right to adjust its pricing

All lifts must be no more than five feet tall and completed in a timely manner to coordinate with our
production.

UMA has budgeted sufficient time to complete this project as described above. Additional hours/days
required, which are the result of circumstances beyond our control, will result in additional charges, such as
delays to access for work caused by the grader or relocating utilities or obstructions in the work area.

All change orders or additional charges will be submitted for the Owners approval prior to the work, no
work will done without written authorization. Any revisions to the retaining wall that requires design
submittals will incur design charges under a change order.

Billing is for square footage instatled regardless of any embedment or other coverage of portions of the wall
Retainage will be held no tonger than six months after completion of the wall structure regardless of overall
job duration

Actual wall square footage may vary from approved design due to field issues such as cut back etc. Vall
square footage will be billed from actual measured wall either over or under the submitted design.

All grades and wall face cuts are the responsibility of the grader and to be set by General contractor, not by
UMA. Deviations from proper grades and cuts that cause excess shotcrete or wall area are not the
responsibility of UMA.

Case 3:21-cv-00074-KAC-DCP Document 1-2 Filed 03/08/21 Page 2of4 PagelD#: 24
UMA Proposal No: 19-499080
June 21, 2019

EXCLUSIONS:

o

G

a

oS

* e Cid e oo o

Demolition and/or repair of any existing pavement or structures

Site excavation and dritl/grout/shotcrete spoil removal/disposal and fill placement

We exclude providing sanitary facilities for our crews. We have assumed our crews will be allowed to use
the onsite facilities.

Any and ail state and federal permits required to perform the above scope of services

Layout, surveys, field surveying, as-built survey and measurements

Easements, permits, General Contractors licenses- we are acting as your sub

Measurements required for site/rig access

Temporary Casing

Rock Drilling

Payment and performance bonds

Monitoring of the existing conditions, including any pre-construction investigation/photos, during
construction

Liquidated damages

The working bench in front of the various drilling tocations UMA will need a 15 to 20 feet-wide area for
drilling machines

PAYMENT TERMS:

Based upon a set schedule of work and signed contract of services:

Materials will be preordered for each wall (such as steel bar) as required for work flow and billed jn full
upon arrival on site with each wall Mobilization

Per Contract as agreed, but expected is 45 day pay cycle from submittal of invoice

Escalation of 3% on unit costs per calendar year is required (excludes any change in cost due to economic
changes, trade restrictions, or tariffs)

General Contractor recognizes and agrees that Subcontractor is a Merit Shop Contractor (non-union), and
all services provided by this Subcontract Agreement will be on a Merit Shop basis, which includes Certified
Payroil as required. All reference to Labor Agreements, of any kind, mentioned or eluded too, in the
Principle Contract or this Subcontract Agreement, are set aside, and not a part of any Subcontract
Agreement

Should you have any questions, please call me directly at 336-904-2257.

Respectfully Submitted,
UMA, Geotechnical Construction, Inc.

Mitch Crayton, P.E. (NC, VA)
Senior Engineer / Estimating Manager

Case 3:21-cv-00074-KAC-DCP Document 1-2 Filed 03/08/21 Page 3of4 PagelD#: 25
UMA Proposal No: 19-49080
June 21, 2019

UMA. GEOTECHNICAL CONSTRUCTION, INC. (UMA) TERMS & CONDITIONS

The attached proposal is based upon the following conditions, exclusions and requirements in addition to those referenced directly in the
above proposal

1.

2,

wp

10.

11.

42.

13.

14,

15.

16.

EXPIRATION: Unless specified otherwise, this bid quotation shall not remain in effect after 30-cays of the bid date unless accepted in
writing or Oy contract.

PRECEDENCE: These conditions shall be attached to and become a part of the Contract and shall take precedence over any
conflicting provisions.

AMENDMENT: These general conditions shall not be nullified or superseded except by a subsequent document signed by an
authorized representative of UMA.

COMPENSATION: The total cost, based upon the Scope of Work, will not-be exceeded without written approval of the Client,
BILLINGS/PAYMENTS: Invoice for services will be submitted upon competition of the Work and are due when rendered. Invoice shal!
be considered PAST DUE if not paid within 30-days after the invoice date. A service charge will be charged at 1.5% (or the legal rate)
per month on the unpaid balance. In the event any portion of an account remains unpaid 45-days after billing, the Client shall pay cost
af collection, including reasonable attorney's fees.

SCHEDULE & DELAYS: Time is of the essence in this agreement Prime Contractor and UMA shall adhere to a Mutually agreed
upon schedule. If delays occur, other than those caused by "Force Majeure” or UMA, once we have been requested to mobilize, then
we require the Prime Contractor to reimburse us for the delays and subsequent downtime. Our delay charges amount to the lesser of.
$5,000.00/Day or $550.00/Hour

SHOTCRETE OVERAGES: If additional shotcrete is required due to fault other than UMA e.g. over-excavation or over-blasting, then
UMA wil! invoice for additional yardage required at the above-mentioned additional rate.

GROUT OVERAGES: UMA has assumed a 20% waste of grout If additional grout is required cue to voids or unforeseen subsurface
conditions, then ft wilf be placed at a cost to the Prime Contractor for the above-mentioned additional rate.

ACCESS TO SITE: Unless otherwise stated, UMA will be provided access to the site by the Prime Contractor for the performance of
our proposed services. UMA will take precaution to not damage any existing conditions; however, all existing conditions that are near
drilling activities must be protected by the Prime Contractor. Any damages that results from the non-negligent performance of the
services will be the responsibility of the Prime Contractor.

HIDDEN CONDITIONS & HAZARDOUS MATERIALS: A structural condition is hidden if concealed by existing finishes or if it cannot
be investigated by reasonable visual observation. if UMA has reason to believe that such a condition may exist, then UMA shall notify
the Client who shall authorize and pay for all costs associated with the invesligation of such a condition and, if necessary, all costs
necessary to correct said condition. If (1) the Client Fatis to authorize such investigation or correction after due notification, or (2) UMA
has no reason to believe such a condition exists, then the Client is responsible for ail risks associated with this conditions, and UMA
shall not be responsible for the existing condition nor any resulting damages to persons or properly. UMA shall have no responsibility
for the discovery, presence, handling, removal, disposal, or exposure of persons to hazardous materials of any form. Piease note:
undiscovered or unmarked utiltties qualify as a hidden conditions and are the responsibility of the Prime Contractor.

INDEMNIFICATION: The Client shall indemnify and hold harmless UMA and all of its personnel and subcontractors from and against
any and all claims, damages, losses, and expenses (including reasonable attorney's fees) arising out of or resulting from the
performance of services, provided that any such claims, damages, loss or expense ig caused in whole or part by the negligent act or
omission and/or strict liability of the Client (except UMA} or anyone for whose acts any of the may be liable. This indemnification shall
include any claim, damage or losses due to the presence of hazardous materiats.

RISK ALLOCATION: In recognition of all the relative risks, requires, and benefits of the project to both the Client and UMA, the risks
have been allocated so that the Client agrees, to the fullest extent permitted by law, UMA's total liability to the Client for any and alt
injuries, claims, tosses, expenses, damages, or claim expenses arising out of this agreement, from any cause or causes, shall not
exceed the total amount of $1,000,000, the amount of UMA’s fee (whichever is greater) or other amount agreed upon when added
under Special Conditions. Such causes included, but are not limited to, UMA's negligence, errors, omissions, strict lability, and breach
of contract or breach of warranty.

INSURANCE: UMA shall maintain in place, throughout the performance of its work hereunder, worker's compensation coverage as
required by law, and commercia! general liability insurance, for bodily injury and property damage coverage (without exclusion for
explosion, collapse, and underground loss), with a single occurrence limit of $1-million. Coverage and the endorsement for additional
insured parties shail be limited to UMA’s share in the total fault causing the loss or damage on which the claim is based,

TERMINATION OF SERVICES: Either party may terminate this agreement upon 10 days written notice should the other faii to perform
the obligations required hereunder, In the event of termination, the Client shail pay UMA for ali services rendered to the date of
termination, all reimbursable expenses, and reasonable termination expenses.

OWNERSHIP OF DOCUMENTS: All documents produced by UMA or its subcontractors under this agreement shall remain the
property of UMA and may NOT be used by the Client for any cther endeavor without the written consent of UMA.

DISPUTE RESOLUTION: Any claim or dispute between the Client and UMA shall be submitted to non-binding mediation, subject to
the parties agreeing to a mediator(s). The laws of the State of North Carolina shall govern this agreement

Case 3:21-cv-00074-KAC-DCP Document 1-2 Filed 03/08/21 Page 4of4 PagelD #: 26
